CRIST, Judge, dissenting.
I dissent. Confining a twelve-year-old child in a dog cage may or may not be neglect. The State has admitted, and the majority opinion reflects, the only question presented is whether the caging was neglect per se. The caging was unusual punishment, but under the facts of this case it was not neglect per se because the child was not harmed, physically or mentally.
*97The cases relied upon by the majority do not sustain the result reached. In Interest of S.B., 712 S.W.2d 18, this court reversed the judgment because there was insubstantial evidence the mother left her child in the care of a cousin whom mother knew had previously sexually molested another cousin. In re Ayres, 513 S.W.2d 731 was also a reversal because of failure to prove neglect. This court therein stated “neglect law is to prevent the social, physical, and psychological deterioration of children.” Id. at 735 [7, 9]. And In Interest of A.K.S., 602 S.W.2d 848 is of little help even though the neglect finding was affirmed. In A.K.S. the evidence showed harmful behavior to the child in that the child did not have proper food, lived in unsanitary conditions, and her mother daily left her without proper supervision.
Missouri case law supports a finding the mere caging without harm to M.A. was not neglect. In re C_F_B_, 497 S.W.2d 831 (Mo.App.1973) there was no neglect where parents recognized their daughter needed psychiatric care and they set out on a course of treatment. The In Interest of Dimmitt court, 560 S.W.2d 368 (Mo.App.1977) found no neglect of natural father. In re the Interest of A.H., 689 S.W.2d 771 (Mo.App.1985) is another case finding no neglect, and setting out our standard of review as being more strict than that stated by the majority. This case held there must be “clear and convincing evidence the child is in need of care and this need is because of the parents neglect.” Id. at 775 [4, 5]. The In Interest of J.J. court, 718 S.W.2d 235 (Mo.App.1986), affirmed a neglect judgment where there was evidence of mental deficiencies of mother and father. The J.J. court stated:
The basic goal of a neglect law is to prevent the social, physical and psychological deterioration of children.
Id. at 237 [1, 2]. And, this court affirmed in In Interest, of E.J., 741 S.W.2d 892 (Mo.App.1987), but the child had physical infirmities imposed on his body by a parent.
In the case at bar, parents had a mischievous boy. They had tried numerous forms of punishment, but with little success. They provided him with two years of professional counseling. They were actively involved in his training. They gave him proper care and support. They were caring and loving parents, and tried to do the right thing. The caging was done for disciplinary reasons, but was tempered with parental love.
There were no more than eight confinements, and on each of those confinements, the child had the run of his parents’ well-lighted basement, and was in and out of the cage as he pleased. There was no evidence the confinements caused any deleterious effect on his physical or mental well being.
Contrary to the majority opinion, evidence of care and support provided to this child was relevant to determine if the caging was neglect. From the evidence, it appears parents did everything right except for the caging.
There was insufficient evidence for supervision by the State. The mere confinement in a 4' by 3' dog cage, for short periods of time, without harm to the child, was not neglect per se. I believe the parents are better able to discipline this boy without hindrance from the State.